Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement filed by the Applicant listed below:
November 16, 2021
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole neither discloses nor renders obvious the claimed limitations as amended on .  The prior art fails to show or reasonably teach in combination the claimed limitations drawn to:
"." in Claim .
"." in Claim .
Claims 2-9, 12-19 are allowed based on their dependence from allowed independent claims.
Claims 1 and 10 enable opportunities to facilitate enhanced momentary control stability when switching from an autonomous driving mode to a manual driving mode in a motor driven power steering system to mitigate abnormal vehicle behavior such as steering vibration during control switching.  The claims further enable increased accuracy in determination of driver intention to intervene in steering (intention to cancel the autonomous drive mode) via low pass filtering of high frequency noise caused by external factors such as road state or unintentional steering wheel contact by a driver, thereby improving driver experience and preventing unintentional drive mode switching. 
The limitations of Claims 1 and 10 of the pending application are not present in the cited references of record.  Additionally, the examiner does not consider it obvious to a person having ordinary skill in the art to combine the cited art of record to arrive at the claimed invention.  Therefore, a notice of allowance has been issued. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminology
The Examiner notes that the following terms are utilized in Applicant’s specification as follows:
 Steering intention - Driver's intention to cancel the autonomous driving mode.  (See Instant PgPub ¶)
Conclusion
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. REINBOLD whose telephone number is (313)446-6607.  The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, LOGAN KRAFT can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT A REINBOLD/Examiner, Art Unit 3747